Hile, C. J., and Hart, J., (dissenting.) The evidence of corroboration of the accomplice is dependent upon vague threats made from four to eight months prior to the fire that the defendant would burn the gin, and some circumstances tending to prove that the fire might have been of incendiary origin. Where the corpus delicti is so insufficiently proved (other than by the accomplice), and the threats were so remote in time from the fire, we do not feel that the statute requiring corroboration is sufficiently met.